Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
Status of Claims
Claims 11-17, 19-20, and 28-30 are pending as of the response and amendments filed on 6/8/22. Claims 1-10, 18, and 21-27 have been canceled. 
Claims 11-15 and 18-27 were previously rejected under 35 USC 103 as being unpatentable over Kavey, US 5502047 in view of Lederman, US 6358944. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued neither Kavey nor Lederman, alone or in combination disclose, teach or suggest all of the features of the amended claims. Applicants have further argued in particular, the references fail to disclose, teach, or suggest a dosage of doxepin of about 3 mg. for patients aged 65 and older and about 6 mg. for patients aged 18-64 years, and as such the cited references don’t render the claimed invention obvious. 
Applicants’ arguments are not found persuasive. Kavey teaches administering doxepin for treating insomnia, and provides examples of treating patients aged 65 as well as younger patients. Kavey teaches a therapeutically effective amount of doxepin from 0.5-20 mg, with dosages less than 10 mg. taught to be preferred, and 5 mg. taught to be most preferred (col. 3, lines 3-15). The dosage range taught by Kavey, including the preferred range, encompasses 3 mg. for patients aged 65 and older and about 6 mg. for patients aged 18-64 years as recited by the amended claims. Additionally, Kavey teaches each individual may react differently to a given dose, and the dosages should be afforded flexibility; Kavey further teaches the lowest effective dosage should be used whenever possible (col. 3, lines 10-15). However, upon consideration of the amended claims, the 103 rejection over Kavey in view of Lederman is withdrawn, and a new 103 rejection is made, discussed below.
The previous non-statutory double patenting rejections over the claims of US 8513299 in view of Kavey and Lederman; US 9486437 in view of Kavey and Lederman; US 9861607 in view of Kavey and Lederman; US 10238620 in view of Kavey; US 9498462 in view of Bernstein, Kavey and Lederman; US 10143676 in view of Bernstein, Kavey and Lederman; US 10493053 in view of Bernstein, Kavey and Lederman; US 9801847 in view of Wyatt, Kavey and Lederman; US 10251859 in view of Wyatt, Kavey and Lederman; US 9463181 in view of Wyatt, Kavey and Lederman; US 10653662 in view of Kavey and Lederman; US 10758510 in view of Wyatt; US 9107898 in view of Kavey and Lederman; US 5502047 in view of Kavey and Lederman; and US 6211229 in view of Kavey and Lederman are withdrawn in view of the amended claims. New nonstatutory double patenting rejections are made, discussed below. 
Claims 11-17, 19-20, and 28-30 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-15, 19-20, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall, Prim. Care Companion J. Clin. Psych., vol. 6(1), pp. 9-20, publ. 2004, in view of Kavey, USP 5502047 (patented 3/26/1996, of record), and further in view of Lederman et. al., USP 6358944 B1 (patented 3/19/2002, of record).
The instant claims are drawn to a method for treating insomnia comprising administering an oral formulation comprising doxepin or a pharmaceutical salt thereof to a patient in need thereof, wherein the oral formulation comprises a dosage of about 3 mg. for patients aged 65 and older and about 6 mg for patients aged 18-64 years, and wherein the oral formulation is administered prior to bedtime.
McCall teaches insomnia as common in the elderly population, with elderly patients, e.g., those aged 65 and older, being more likely to suffer from chronic insomnia and difficulty maintaining sleep (abstract; p. 9, 1st para; p. 10, left col., next to last para). McCall teaches the goal of insomnia treatment in the elderly is to improve sleep onset and maintenance, preferably with next day advantages rather than residual effects; pharmacotherapy for elderly patients should use the lowest effective dose and agents with shorter elimination half lives (p. 18, left col., 2nd para). 
McCall doesn’t teach treatment of insomnia with doxepin. 
Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age, as well as patients 65 years of age. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-58). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-63). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing and priority date of the claims, to have treated insomnia comprising administering an oral formulation comprising doxepin or a pharmaceutical salt thereof to a patient in need thereof, wherein the dosage of doxepin is about 3 mg. for patients aged 65 and older, and about 6 mg. for patients aged 18-64 years, in view of the combined teachings of the prior art. McCall teaches insomnia as common in elderly (e.g., aged 65 and older) patients, and that pharmacotherapy guidelines recommend using the lowest effective dose in this population. Kavey teaches oral administration of doxepin to patients aged 65, as well as patients between ages 18-64, a dosage range of 0.5-20 mg., with dosages 10 mg. and less preferred. Since McCall recommends applying the lowest effective dosage of drug for treating insomnia in the elderly, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have administered a dose of doxepin that is in the lower portion of the range taught by Kavey, and have arrived at about 3 mg. by routine experimentation, in the absence of evidence indicating the criticality of this amount. Furthermore, since 6 mg. is included within the preferred dosage of doxepin taught by Kavey, one of ordinary skill in the art would have arrived at this amount for oral administration to a younger patient between 18-64 years, by routine experimentation. See MPEP 2144.05(II)A: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding the limitations of claims 28-30, “wherein administering the formulation is effective to decrease wake time after sleep (WTAS)”, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have arrived at the claimed method in view of McCall, Kavey, and Lederman. Therefore, it would have been prima facie obvious that by treating the same condition and patient populations as claimed, with the same drug, and the same dosages, the effect of treatment would have been the same, thereby meeting the limitations of instant claims 28-30. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17, 19, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17588975 (reference application) in view of Kavey, USP 5502047 (patented 3/26/1996, of record), and further in view of in view of Lederman et. al., USP 6358944 B1. The instant claims are drawn to a method for treating insomnia comprising administering an oral formulation comprising doxepin or a pharmaceutical salt thereof to a patient in need thereof, wherein the oral formulation comprises a dosage of about 3 mg. for patients aged 65 and older, and wherein the oral formulation is administered prior to bedtime. The copending claims are drawn to a method for treating insomnia in an elderly individual over the age of 65 comprising administering an initial daily dosage of 3 mg. doxepin or a pharmaceutical salt thereof, evaluating whether an improvement in sleep and avoidance of next day residual sedation is achieved by the individual at the initial dosage. Both sets of claims are drawn to treating insomnia in an individual over age 65 comprising administering doxepin at a dose of 3 mg. Furthermore, both sets of claims encompass treating insomnia in a patient that has difficulty staying asleep during the final 45 or 30 minutes of an 8-hour sleep period (see instant claims 16-17 and copending claim 3); improving insomnia while minimizing next day residual sedation (instant claim 12 & copending claims 1 & 4-5). The instant claims recite oral administration, oral formulations in the form of tablets and capsules (see claims 13 & 15), while the copending claims do not. However, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated such limitations into the copending claims in view of Kavey and Lederman.  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-58). Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-63). Therefore, it would have been prima facie obvious to have modified the copending claims by orally administering doxepin in the form of tablets or capsules, since they are taught to be well known in the art. Regarding the limitations of claims 28-29, “wherein administering the formulation is effective to decrease wake time after sleep (WTAS)”, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the  method of the copending claims in view of Lederman. Therefore, it would have been prima facie obvious that by treating the same condition as claimed, with the same drug, and the same dosages, the effect of treatment would have been the same, thereby meeting the limitations of instant claims 28-29. The instant and copending claims are not patentably distinct for the reasons discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-17, 19-20, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 15-17 of U.S. Patent No. 10,653,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating insomnia, and reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising orally administering an effective dose of doxepin (see instant claims 16 & 17). Both sets of claims recite oral formulations including tablets (instant claim 13 and claim 3 of US ‘662), capsules (instant claim 15 and claim 5 of US ‘662), treating patients aged 18-64 years and patients aged 65 years and older (instant claim 11 and claims 12 & 16 of US ‘662). The instant claims recite a dose of about 3 mg. doxepin for patients aged 65 years and older, and a dose of about 6 mg. for patients aged 18-64 years; claim 17 of US ‘662 recites a dose of about 3 mg. doxepin for patients aged 65 years and older; and claims 13 & 15 of US ‘662 recite a dose of about 6 mg. doxepin for patients aged 18-64 years. The instant claims and method claimed in US ‘662 therefore both recite administering the same amounts of doxepin to the same patients according to age group. Regarding the limitations of claims 28-30, “wherein administering the formulation is effective to decrease wake time after sleep (WTAS)”, the method claimed in US ‘662 recites treating the same condition, insomnia, comprising orally administering the same drug, doxepin, by the same amounts, e.g. 3 mg. to patients aged 65 years and older, and 6 mg. to patients aged 18-64 years, as recited by the instant claims. Therefore, it would have been prima facie obvious that by treating the same condition as claimed, with the same drug, and the same dosages, the effect of treatment would have been the same, thereby meeting the limitations of instant claims 28-30. Both sets of claims are not patentably distinct for the reasons discussed above.

Claims 11-17, 19, and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,107,898 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising treating sleep maintenance insomnia in an elderly patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates within the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin to the elderly patient prior to sleep (see instant claims 16 & 17). Both sets of claims encompass administering about 3 mg. doxepin to an elderly patient (e.g., aged 65 or older). While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 15),  which is not explicitly recited by the method claimed in US ‘898, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘898 are also drawn to treating insomnia, it would have been prima facie obvious to have orally administered doxepin in oral dosage forms in view of Kavey and Lederman. Regarding the limitations of claims 28-29, “wherein administering the formulation is effective to decrease wake time after sleep (WTAS)”, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the  method claimed in US ‘898 in view of Lederman. Therefore, it would have been prima facie obvious that by treating the same condition as claimed, with the same drug, and the same dosages, the effect of treatment would have been the same, thereby meeting the limitations of instant claims 28-29. The claims of the present application and the claims of US ‘898 are therefore not patentably distinct.


Conclusion
Claims 11-17, 19-20, and 28-30 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627